Citation Nr: 0636032	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-10 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral tinnitus, for the period from March 9, 
1966 to March 19, 1970.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty in the military from June 
1958 to March 1961.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.   The RO, in relevant part, granted an 
earlier effective date for service connection of the 
veteran's tinnitus, to March 9, 1966, and assigned a 
noncompensable disability evaluation from that time.

In statements submitted on his behalf, and in his testimony 
before the Board, the veteran asserted that he is entitled to 
an earlier effective date for the grant of service connection 
for his bilateral tinnitus, namely March 1961.   In this 
regard, the Board points out that the Board granted the 
veteran an earlier effective date of March 9, 1966 in a 
September 2004 decision, which was then effectuated by the 
RO's October 2004 rating decision.   The Board's September 
2004 decision is final and binding on him based on the 
evidence then of record since he did not timely appeal it to 
the U.S. Court of Appeals for Veterans Claims (Court), 
allege that it was the product of clear and unmistakable 
error (CUE), or even request reconsideration of that decision 
by the Chairman of the Board.  Nonetheless, the veteran may 
still challenge the Board's September 2004 decision.   In 
order to do so, the veteran must collaterally attack the 
prior final Board decision by alleging CUE in that decision.  
See 38 U.S.C.A. § 7111 (West 2002)), which permit challenges 
to decisions of the Board on the grounds of CUE.  See also 38 
C.F.R. § 20.1400 et. seq. (2006)).  Of note, a final Board 
decision may be revised or reversed on the grounds of CUE by 
the Board on its own motion, or upon request of a moving 
party at any time after the decision is made.  38 U.S.C.A. §§ 
5109A(a), 7111(a), (c) (West 2002).  If evidence establishes 
the error, the prior decision shall be reversed or revised as 
if the decision had been made on the date of the prior 
decision.  38 C.F.R. § 20.1406 (2006).


FINDINGS OF FACT

The Schedule for Rating Disabilities, in effect in 1966, does 
not provide for a compensable evaluation for bilateral 
tinnitus, and the veteran's tinnitus did not present an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  


CONCLUSION OF LAW

The requirements are not met for an initial compensable 
rating for tinnitus for the period March 9, 1966 to March 19, 
1970.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, Diagnostic 
Code 6260 (1966).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman, 19 
Vet. App. 473.  

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2006). 

That said, the veteran is appealing the initial rating 
assignment as to his tinnitus.  In this regard, because an 
August 2000 rating decision granted the veteran's claim of 
entitlement to service connection for tinnitus, such claim is 
now substantiated.  As such, his filing of a notice of 
disagreement as to the October 2004 determination as to the 
effective date of the grant of service connection does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment,  for the period March 9, 1966 to March 19, 
1970, triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the veteran's tinnitus (DC 
6260), and included a description of the rating formula for 
all possible schedular ratings under that diagnostic code.  
In addition, the September 2005 and March 2006 letters 
explained the evidence necessary to substantiate a claim for 
an increased rating and how a disability rating is determined 
for service-connected disorders.  The March 2006 letter also 
explained the basis for determining an effective date upon 
the grant of an increased disability evaluation, in 
compliance with Dingess/Hartman.  The appellant was thus 
informed of what was needed not only to achieve a higher 
schedular rating, but also to obtain all schedular ratings 
above the initial evaluation that the RO had assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve higher ratings for 
his tinnitus.

To the extent that full, adequate notice was not provided 
prior to the initial RO adjudication of the claim for service 
connection in August 2000 or prior to the grant of an 
effective date of March 9, 1966 for this grant, with an 
initial noncompensable disability rating, in an October 2004 
rating decision, the Board finds that this has not prejudiced 
the veteran, nor has he or his representative alleged 
otherwise.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Board thus finds the duty to notify has been 
sufficiently satisfied, and there is no reason in further 
delaying the adjudication of the claim decided herein.    

Regarding the VA's duty to assist claimants, it is noted that 
in this case, the veteran's service medical records, VA 
medical records (to include the report of a pertinent March 
2002 examination), and private medical records.  In addition, 
the veteran was afforded a hearing before the undersigned 
Acting Veterans Law Judge (AVLJ).  No additional pertinent 
evidence has been specifically identified by the veteran as 
relevant to the issues on appeal.  Under these circumstances, 
no further action is necessary to assist the veteran with 
this claim.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in the veteran's favor.  
See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

The veteran requested an initial compensable disability 
evaluation for tinnitus.  The RO assigned an initial 
noncompensable evaluation under 38 C.F.R. § 4.84b, Diagnostic 
Code (DC) 6260 (1966), which was the appropriate under the 
Schedule for Rating Disabilities at that time.  According to 
the Code, tinnitus was to be provided a noncompensable 
disability evaluation.  Compensable disability ratings were 
only for allowance in accordance with 38 C.F.R. § 4.124a, 
Diagnostic Codes 8045 and 8046.  Diagnostic Codes 8045 and 
8046, in turn, referred to brain disease due to trauma and 
cerebral arteriosclerosis, respectively, as organic diseases 
of the central nervous system.  

Under Diagnostic Code 8045, purely subjective complaints such 
as headaches, dizziness, insomnia and tinnitus, which were 
symptoms of a brain trauma could be rated as 10 percent 
disabling in accordance with Diagnostic Code 9304 (for a 
mental disorder characterized as a chronic brain syndrome 
associated with brain trauma).  This rating cold not be 
combined with any other rating for a disability due to brain 
trauma.  But, purely neurological disabilities due to brain 
trauma, such as hemiplegia, epileptic seizures, and facial 
nerve paralysis, were to be rated under the diagnostic codes 
specifically dealing with such disabilities.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (1966).

According to Diagnostic Code 8046, purely subjective 
complaints such as headaches, dizziness, insomnia and 
tinnitus, which were symptoms of a brain trauma could be 
rated as 10 percent disabling in accordance with Diagnostic 
Code 9306 (for a mental disorder characterized as a chronic 
brain syndrome associated with a circulatory disturbance 
other than cerebral arteriosclerosis).  This rating could not 
be combined with any other rating for a disability due to 
cerebral or generalized arteriosclerosis.  But, purely 
neurological disabilities due to brain trauma, such as 
hemiplegia, epileptic seizures, and facial nerve paralysis, 
were to be rated under the diagnostic codes specifically 
dealing with such disabilities.  And, the diagnosis of 
cerebral arteriosclerosis must be substantiated by the entire 
clinical picture.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8046 (1966).
 
The Board notes that the provisions for rating tinnitus were 
not amended until March 1976, wherein the Schedule for Rating 
Disabilities allowed for a 10 percent disability evaluation 
for tinnitus.  

Based on the foregoing, the Board finds that the RO was 
correct in denying an initial compensable disability 
evaluation for bilateral tinnitus.  As noted, the Schedule 
for Rating Disabilities did not provide for a compensable 
disability evaluation for tinnitus during the time period at 
issue.  And, the provisions for a schedule evaluation of 10 
percent required that the veteran have tinnitus as a symptom 
of a trauma to the brain or cerebral arteriosclerosis.  
However, a June 1961 letter from Dr. E indicates that the 
onset of the veteran's tinnitus coincided with his bilateral 
hearing loss, which was associated with acoustic trauma as a 
result of noise exposure from "weapon firing execution."  
And, despite the veteran's claims, at his August 2006 Board 
hearing, that the weapons exposure in service was of such a 
type as to be similar to a head injury, none of the medical 
evidence of record, including his service medical records and 
evidence from the period at issue (1966 to 1970) or 
thereafter, shows that the veteran had chronic brain syndrome 
due to a trauma to the brain or cerebral arteriosclerosis.  
As a result, there is no basis for a higher, compensable 
disability rating.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher disability rating 
for the veteran's tinnitus, for the period from March 9, 1966 
to March 19, 1970, on either a schedular or extra-schedular 
basis, so the benefit-of-the-doubt rule does not apply.  
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for an initial compensable disability evaluation 
for tinnitus, for the period from March 9, 1966 to March 19, 
1970, is denied.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


